Exhibit 10. (iv) (G)
FORM OF AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDMENT (the “Amendment”) is made by Sterling Bancorp (the
“Company”) and                                          (“Executive”) to be
effective as of December 29, 2008.
     WHEREAS, the Company and Executive are parties to a Change in Control
Severance Agreement dated                                          which was
amended on                                          (the “Agreement”);
     WHEREAS, the Company and Executive desires to amend certain provisions of
the Agreement in order to be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); and
     NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   Section 2 of the Agreement is hereby amended by adding the following
sentence at the end thereof:       “Executive will be permitted to continue to
engage in activities not directly related to the business of the Company which
Executive was permitted to engage in prior to a Change in Control (as defined in
Schedule A hereto).”   2.   The second and third sentences of Section 9(b) of
the Agreement shall be hereby deleted in their entirety.   3.   The following
paragraph shall be added as the new Section 17 of the Agreement as follows:    
  “17. Section 409A. It is the parties’ intent that the Agreement comply with or
be exempt from the requirements of Section 409A and that the Agreement be
administered and interpreted accordingly. Each payment made under this Agreement
shall be deemed to be separate payments. Amounts payable under this Agreement
shall be deemed not to be a “deferral of compensation” subject to Section 409A
to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through A-6.
Notwithstanding the previous sentence, if and to the extent that any payment or
benefit under this Agreement is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A and is payable to
Executive by reason of Executive’s termination of employment, then (a) such
payment or benefit shall be made or provided to Executive only upon a
“separation from service” as defined for purposes of Section 409A under
applicable regulations and (b) if Executive is a “specified employee” (within
the meaning of Section 409A and as determined by the Company), such payment or
benefit shall be made or provided on the date that is six months and one day
after the date of Executive’s separation from service (or earlier death). Any
amount not paid in respect of the six month period specified in the preceding
sentence will be paid to Executive (plus interest at the applicable federal rate
as defined in Section 1274(d) of the Code) in a lump sum on the date that is six
months and one day after the Executive’s separation from service (or earlier
death). Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the

 



--------------------------------------------------------------------------------



 



    expenses eligible for reimbursement or in-kind benefits in any other taxable
year (except under any lifetime limit applicable to expenses for medical care),
in no event shall any expenses be reimbursed or in-kind benefits be provided
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses or received such benefits, and in no event
shall any right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.”   4.   The definition of Good Reason in
Paragraph 7 of Appendix A to the Agreement is hereby replaced in its entirety by
the following:

     “Good Reason” will mean, without Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

  (a)   (1) Any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive’s positions(s), duties, responsibilities or status with
the Company immediately prior to such Change in Control (including any material
and adverse diminution of such duties or responsibilities) or (2) a material and
adverse change in Executive’s titles or offices (including, if applicable,
membership on the Board) with the Company or its affiliates as in effect
immediately prior to such Change in Control;     (b)   A material reduction by
the Company in either (1) the aggregate of Executive’s rate of base salary and
bonus opportunity (including any material and adverse change in the formula for
such Bonus opportunity) or (2) the aggregate of Executive’s rate of base salary
and bonus, in either case of (1) or (2), as in effect immediately prior to a
Change in Control or as the same may be increased from time to time thereafter;
    (c)   Any requirement of the Company that Executive be based anywhere other
than the Company’s principal executive offices (or the principal executive
office of a subsidiary or division of the Company, if Executive is based at such
office immediately prior to such Change in Control) other than an immaterial
change in the geographic location; or     (d)   Any other action or inaction by
the Company that constitutes a material breach of this Agreement;

provided that, a termination by Executive with Good Reason shall be effective
only if, (1) within 90 days following Executive becoming aware of the
circumstances giving rise to Good Reason, Executive delivers a Notice of
Termination for Good Reason to the Company, (2) the Company within 30 days
following its receipt of such notification has failed to cure the circumstances
giving rise to Good Reason, and (3) Executive terminates Executive’s employment
with the Company within 90 days after the lapse of such 30 day cure period.
Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacities due to mental or physical illness.”

5.   This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and shall not be altered or amended
except in a writing signed by the parties whose rights or obligations are
affected by such amendment or alteration. Except as expressly stated herein, the
Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of as
of the first date written above.

          STERLING BANCORP    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        EXECUTIVE    
 
               

 